DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Carrier on 8/12/22.
The application has been amended as follows.
3.	Claim 1 has been amended to: A method of stopping operation of a fuel cell system including a fuel cell stack having a stack of a plurality of power generation cells that generate electric power through a reaction between an anode gas and a cathode gas, and an impedance measuring unit for measuring an impedance of the fuel cell stack, the method comprising:
when stopping the operation, performing power generation at shutdown to cause the plurality of power generation cells to generate electric power, until [[the]] an impedance value measured by the impedance measuring unit becomes equal to or greater than an objective impedance value; and
after the impedance value has become equal to or greater than the objective impedance value, performing continuous power generation in which the power generation of the plurality of power generation cells is further continued for a given period of time.
Allowable Subject Matter
4.	Claims 1-6 are  allowed.
5.	The following is an examiner’s statement of reasons for allowance: the invention in independent claim 1 is directed to a method of stopping operation of a fuel cell system including a fuel cell stack having a stack of a plurality of power generation cells that generate electric power through a reaction between an anode gas and a cathode gas, and an impedance measuring unit for measuring an impedance of the fuel cell stack, the method comprising: when stopping the operation, performing power generation at shutdown to cause the plurality of power generation cells to generate electric power, until an impedance value measured by the impedance measuring unit becomes equal to or greater than an objective impedance value; and
after the impedance value has become equal to or greater than the objective impedance value, performing continuous power generation in which the power generation of the plurality of power generation cells is further continued for a given period of time.
	The closest prior art to Kitamura (US 2008/0166609) discloses a method of stopping operation of a fuel cell system (Figs. 4 & 5) including a fuel cell stack having a stack of a plurality of power generation cells that generate electric power through a reaction between an anode gas and a cathode gas(fuel cell stack 10, [0033], Fig. 1), and an impedance measuring unit for measuring an impedance of the fuel cell stack([0038]), the method comprising: when stopping the operation, performing power generation at shutdown to cause the plurality of power generation cells to generate electric power, until an impedance value measured by the impedance measuring unit becomes equal to or greater than an objective impedance value([0050]-[0053], Figs. 4 & 5); but does not disclose, teach or render obvious after the impedance value has become equal to or greater than the objective impedance value, performing continuous power generation in which the power generation of the plurality of power generation cells is further continued for a given period of time.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA HOM LYNCH whose telephone number is (571)272-0489. The examiner can normally be reached 7:30 AM - 4:30 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VICTORIA H LYNCH/Primary Examiner, Art Unit 1724